Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 22, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant worked as a manager for the employer, a retail furniture company. His pay was based on commissions for his own sales as well as an "override” on the total number of sales for the store he managed. He received an advance or "draw” against his anticipated commissions. In 1990 claimant actually earned approximately $10,000 less than the amount of draw he was paid for that year. The employer, however, as was its custom cancelled out the excess draw and did not require repayment. In 1991, however, claimant agreed to a reduction in the amount of his draw at the employer’s request. In July 1991, claimant was asked to take another 5% reduction in his draw. According to the employer, these reductions were only in the amount of claimant’s draw and did not affect the rates of or entitlement to his commissions or store overrides. Claimant found this unacceptable and left his employment.
Given these facts and the record before us, there is substantial evidence to support the conclusion by the Unemployment Insurance Appeal Board that claimant voluntarily left his employment without good cause (see, Matter of Consentino [Ross] 71 AD2d 1042). In making this determination we note that dissatisfaction with wages is not good cause for leaving one’s employment (see, supra; see also, Matter of Decker [Levine] 50 AD2d 1030). Finally, although claimant stated that he was being' treated for high blood pressure and that he was advised by his physician to change to a less stressful job, he admitted that he never informed the employer of any medical condition. He also admitted that the "main reason for leaving employment was due to * * * a second cut in pay within a *681year”. Claimant’s remaining contentions have been considered and rejected for lack of merit.
Mikoll, J. P., Yesawich Jr., Levine and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.